DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 and 10-14 are pending in the application.
	Claims 9 and 15 have been cancelled by Applicant.
	In Applicant’s response filed 06 October 2022, claim 15 was cancelled and claims 1, 36, 8, and 13 were amended.  These amendments have been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
 
Drawings
The drawings were received on 06 October 2022.  These drawings are acceptable for what they show; however, the following objections remain:
The drawings are objected to because of the following informalities:
Figs. 10-12 are objected to because the lead lines for ref. no. “10” (in each of Figs. 10-12) and ref. no. “40” (in Fig. 11 only) does not extend all the way to the element to which it refers.  See 37 CFR 1.84.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Re Claim 1:  Line 2 of claim 1 should be amended to read --a flat-mounted connector and a coupler affixed thereto, the flat-mounted connector comprising--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Re Claim 11:  Claim 11 requires “wherein the upper region is connected to a wall connector that is capable of being affixed to a vertical flat surface.”  However, the upper region is already required to be connected to a “flat-mounted connector” (see line 2 of claim 1) which is is already required to be capable of being affixed to a “vertical flat surface” (see line 5 of claim 1).  The term “wall connector” is not any further-limiting than “flat-mounted connector” since no further structure is required.  Accordingly, claim 11 fails to further limit claim 1, from which it depends.
Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claim 1 the language related to “tubular members”, “two or more connector appliances”, a “vertical flat surface” (also in claim 11), and a “drape rod” (including its “terminal connector”) is functional in nature and limited patentable weight is given to this section of the claim.  Similarly, in claim 3 the language related to a “plurality of drape rods” (including their “terminal connectors”) is functional in nature and limited patentable weight is given to this section of the claim.  
Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojembarrena (US Patent 4,283,035).
	Re Claim 1:  Ojembarrena discloses a connector for tubular members, comprising: 
a flat-mounted connector (4) and a coupler (1) affixed, the flat-mounted connector comprising two or more openings (see “fastener openings” in the Examiner-Annotated Fig. 5 below) to receive two or more connector appliances to affix the flat-mounted connector to a vertical flat surface, the coupler comprising an upper region (the upper portion of U-shaped element 1) connected to the flat-mounted connector (4) capable of being affixed to the vertical flat surface, the upper region encompassing a well (the upwardly-opening channel formed by the walls of U-shaped element 1; see annotated Fig. 5 below) formed within a body of the upper region such that the well is an upwardly opening well when the flat-mounted connector is affixed to the vertical flat surface, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (5, 5) disposed therein with each slot sized to receive therein a terminal connector connected to a drape rod (such as a curtain rod; not shown; see note above related to this functional limitation), and the plurality of upwardly opening slots (5, 5) disposed to accept the terminal connector connected to the drape rod in two or more directions (for example, see the 1st and 2nd directions shown in dashed lines in the Examiner-Annotated Fig. 5 below) relative to a surface plane (the plane of the surface of flat member 4; see annotated Fig. 5 below) of the flat-mounted connector when affixed to the vertical flat surface.
Re Claim 2:  Ojembarrena discloses a connector wherein the upwardly opening well (the upwardly-opening channel formed by the walls of U-shaped element 1; see annotated Fig. 5 below) is a longitudinal bore (at least in the area with slot 7 extending through the bottom surface of the U-shaped element 1) extending through the coupler (1). 

    PNG
    media_image1.png
    452
    685
    media_image1.png
    Greyscale

Re Claim 3:  Ojembarrena discloses a connector wherein each of the plurality of upwardly opening slots (5, 5) defines a seat (the bottom surface of slot 5; see Examiner-annotated Fig. 2 below) upon which the terminal connector of a plurality of drape rods may be supported.
Re Claim 4:  Ojembarrena discloses a connector wherein each of the plurality of upwardly opening slots (5, 5) has an upper dimension (see annotated Fig. 2 below) greater than a dimension of the seat (for example, at its narrowest portion at the bottom surface of slot 5; see “lower dimension” in annotated Fig. 2 below) with the slots diverging away from the seat. 
Re Claim 5:  Ojembarrena discloses a connector wherein the upwardly opening well (the upwardly-opening channel formed by the walls of U-shaped element 1; see annotated Fig. 5 below) is a longitudinal bore (at least in the area with slot 7 extending through the bottom surface of the U-shaped element 1) extending through the coupler (1). 


    PNG
    media_image2.png
    427
    457
    media_image2.png
    Greyscale

Re Claim 6:  Ojembarrena discloses a connector wherein the flat-mounted connector (4) is connected to the coupler (1) via a connection bridge (see 1st connection bridge in the Examiner-Annotated Fig. 5 above).
Re Claim 7:  Ojembarrena discloses a connector further comprising a second coupler (2), the second coupler being affixed to a connection bridge (for example, at screw 3; Fig. 2) between the coupler (1) and the second coupler (2).
Re Claim 8:  Ojembarrena discloses a connector wherein the coupler (1) and the second coupler (2) are disposed in series, the series extending in a direction normal to the surface plane of the flat-mounted connector (4; see Fig. 5).
Re Claim 11:  Ojembarrena discloses a connector wherein the upper region is connected to a wall connector (4) that is capable of being affixed to a vertical flat surface (such as a wall; see Col. 2 lines 46-61).
Re Claim 12:  Ojembarrena discloses a connector, wherein the drape rod (such as a curtain rod; not shown; see note above related to this functional limitation) is a horizontally extending rod.
Re Claim 13:  Ojembarrena discloses a method to couple rods, comprising: 
affixing a flat-mounted coupler (1) to a vertical surface via a wall connector (4), the flat- mounted coupler comprising two or more openings (see “fastener openings” in the Examiner-Annotated Fig. 5 above) to receive two or more connector appliances to affix the flat-mounted coupler to a vertical flat surface, the flat-mounted coupler comprising an upper region (the upper portion of U-shaped element 1) connected to the wall connector, the upper region encompassing a well (the upwardly-opening channel formed by the walls of U-shaped element 1; see annotated Fig. 5 above) formed within a body of the upper region such that the well is an upwardly opening well when the flat-mounted connector is affixed to the vertical flat surface, the upper region defining a plurality of upwardly opening slots (5, 5) disposed within the upper region with each slot sized to receive therein a terminal connector of a rod (such as a curtain rod; not shown; see note above related to this functional limitation), and the plurality of upwardly opening slots (5, 5) disposed to accept the terminal connector of the rod in two or more directions (for example, see the 1st and 2nd directions shown in dashed lines in the Examiner-Annotated Fig. 5 above) relative to a surface plane (the plane of the surface of flat member 4; see annotated Fig. 5 above) of the flat-mounted coupler when affixed to the vertical flat surface; and 
placing the terminal connector of the rod into the upwardly opening well such that the terminal connector is affixed to the flat-mounted coupler.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ojembarrena (US Patent 4,283,035), as applied to claims 1-8 and 11-13 above, and further in view of Martens (US Patent 5,802,798).
Re Claim 10:  Ojembarrena, as discussed for claim 1 above, discloses a connector significantly as claimed, except wherein the coupler is made of a polymer material.
Ojembarrena appears to be silent as to the material of the coupler.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Martens teaches the use of a connector comprising a coupler (1; Fig. 10) with a plurality of upwardly-opening slots (2) for receiving a terminal connector (6) of a rod (5), and further wherein the coupler is made of a polymer material (see Col. 3 lines 17-22), for the purpose of providing a strong, impact-resistant material for the connector.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ojembarrena such that the coupler is made of a polymer material, as taught by Martens, for the purpose of providing a strong, impact-resistant material for the connector, and since such a material choice would have been a design consideration within the skill of the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ojembarrena (US Patent 4,283,035), as applied to claims 1-8 and 11-13 above, and further in view of Rizzo (US 2005/0098272).
Re Claim 14:  Ojembarrena, as discussed for claim 13 above, discloses a connector significantly as claimed, and further wherein placing the terminal connector of the rod (for example, a curtain rod; not shown) comprises placing an end of the terminal connector into a particular upwardly opening slot (5) of the upper region and allowing the end to lower into the body of the upper region until the end is affixed to a body of the flat-mounted coupler (1).
Ojembarrena does not explicitly disclose wherein the end of the terminal connector is a hook end.
Rizzo discloses a method to couple rods, comprising affixing a flat-mounted coupler (20; Fig. 1) to a vertical surface via a wall connector (22), the flat-mounted coupler comprising an upwardly opening well (comprising upwardly-opening cavities 30) and a plurality of upwardly opening slots (39) with each slot sized to receive therein a terminal connector (70) of a rod; and placing the terminal connector (70) of the rod into the upwardly opening well such that the terminal connector (at 72) is affixed to the flat-mounted coupler; and further wherein placing the terminal connector (70) of the rod comprises placing a hook end (72) of the terminal connector into a particular upwardly opening slot (39; see Fig. 2) of the upper region and allowing the hook end to lower into the body of the upper region until the hook end is affixed to a body of the flat-mounted coupler, for the purpose of ensuring a snug and secure fit between the roe and the coupler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ojembarrena such that the end of the terminal connector is a hook end, as taught by Rizzo, for the purpose of ensuring a snug and secure fit between the roe and the coupler.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678